Broyles, C. J.
1. “While the mere right of possession of personal property, even if the holder has no valid title to it, gives him a right to maintain a suit in trover against a wrongdoer who has deprived him of that possession, yet where the plaintiff relies on his title to recover possession of the property, and his evidence shows that a paramount outstanding title to the property is in a third person, he can not recover.” Beverly v. Wilson, 19 Ga. App. 393 (91 S. E. 515), and cit.
2. Under the above-stated ruling and the facts of the instant case, the trial judge in the municipal court of Atlanta did not err in awarding a non-suit, the appellate division of the court did not err in affirming that judgment, and the judge of the superior court properly overruled the certiorari.
(a) It is immaterial whether the reason given by the judge for the overruling of the certiorari was correct or erroneous. Kendricks v. Millen, 16 Ga. App. 273 (3) (85 S. E. 264).

Judgment affirmed.


Luke and Bloodworth, JJ., concur.